EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy B. Donaldson on 8/29/22.

The application has been amended as follows: 
1.  (Currently Amended)  A system for particle analysis using light scattering, the system comprising: 
a plurality of light deflectors configured to deflect light scattered by particles in response to illumination light; 
an image capture device configured to collect scattered light deflected by the plurality of light deflectors and generate from the collected scattered light an image comprising a plurality of sub-images respectively associated with the plurality of light deflectors, the plurality of sub-images representing the light scattered by the particles in a respective plurality of scattering angle ranges and
a processor configured to receive the image from the image capture device, analyze the plurality of sub-images of the image, and determine therefrom one or more characteristics of the particles.

4.  (Cancelled) 

5.   (Currently Amended)    The system of claim 1 [[4]], wherein the processor is configured to identify the particles as spots in the plurality of sub-images and determine the one or more characteristics of the particles from size, shape, location, intensity, polarization, temporal, or spectral information associated with the identified spots, or a combination thereof.

13. (Currently Amended)   A method of particle analysis using light scattering, comprising: 
illuminating particles with illumination light; deflecting, with a plurality of light deflectors, light scattered by the particles in response to the illumination light; 
using an image capture device to collect scattered light deflected by the plurality of light deflectors, and generating, from the collected scattered light, an image comprising a plurality of sub-images respectively associated with the plurality of light deflectors, the plurality of sub-images representing the light scattered by the particles in a respective plurality of scattering angle ranges and conveying information indicative of one or more characteristics of the particles; and 
analyzing the plurality of sub-images and determining therefrom the one or more characteristics of the particles.

20. (Currently Amended)  A system for fluorescence-based particle analysis, the system comprising:
an optical source configured to illuminate particles with illumination light; 
a plurality of light deflectors configured to deflect, in a spectrally sensitive manner, fluorescent scattered light emitted by the particles in response to the illumination light;    
an image capture device configured to collect fluorescent scattered light deflected by the plurality of light deflectors and generate an image from the collected fluorescent scattered light, the image comprising a plurality of sub-images respectively associated with the plurality of light deflectors, the plurality of sub-images representing the fluorescent light scattered by the particles in a respective plurality of scattering angle ranges and conveying composition information about the particles; and 
a processor configured to receive the image from the image capture device, analyze the plurality of sub-images of the image, and determine therefrom the composition information about the particles.
Terminal Disclaimer
The terminal disclaimer filed on 8/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,634,598 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“image capture device configured to collect scattered light” in claims 1, 8;
“image capture device to collected scattered light” in claim 13;
“image capture device configured to collect fluorescent scattered light” in claim 20;
“processor to receive the image and analyze the plurality of sub-images in the image, and determine one or more characteristics of the particle” in claim 1;
“processor is configured to identify the particles as spots in the plurality of sub-images” in claim 5; and 
“processor configured to receive the image and analyze the plurality of sub-images in the image, and determine therefrom the composition information about the particles” in claim 20;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Reasons for Allowance
Claims 1-3 and 5-20 are allowed.
As to claims 1-3 and 5-12, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for particle analysis using light scattering, the system comprising: 
a plurality of light deflectors configured to deflect light scattered by particles in response to illumination light; and
an image capture device configured to collect scattered light deflected by the plurality of light deflectors and generate from the collected scattered light an image comprising a plurality of sub-images respectively associated with the plurality of light deflectors, the plurality of sub-images representing the light scattered by the particles in a respective plurality of scattering angle ranges, in combination with the rest of the limitations of claim 1.
As to claims 13-19, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of particle analysis using light scattering, comprising: 
illuminating particles with illumination light; deflecting, with a plurality of light deflectors, light scattered by the particles in response to the illumination light;  and
using an image capture device to collect scattered light deflected by the plurality of light deflectors, and generating, from the collected scattered light, an image comprising a plurality of sub-images respectively associated with the plurality of light deflectors, the plurality of sub-images representing the light scattered by the particles in a respective plurality of scattering angle ranges and conveying information indicative of one or more characteristics of the particles, in combination with the rest of the limitations of claim 13.
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for fluorescence-bases particle analysis, the system comprising 
a plurality of light deflectors configured to deflect, in a spectrally sensitive manner, fluorescent scattered light emitted by the particles in response to the illumination light; and
an image capture device configured to collect fluorescent scattered light deflected by the plurality of light deflectors and generate an image from the collected fluorescent scattered light, the image comprising a plurality of sub-images respectively associated with the plurality of light deflectors, the plurality of sub-images representing the fluorescent light scattered by the particles in a respective plurality of scattering angle ranges and conveying composition information about the particles, in combination with the rest of the limitations of the claim.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
August 30, 2022

							 


 /DOMINIC J BOLOGNA/ Primary Examiner, Art Unit 2877